Case 1:17-cv-00052-IMK-MJA Document 114-9 Filed 07/08/19 Page 1 of 2 PagelD #: 1093
\

EXHIBIT 8
Case 1:17-cv-00052-IMK-MJA Document 114-9 Filed 07/08/19 Page 2 of 2 PagelD #: 1094

Emails2
Please provide me confirmation of the bills. Or send the bills to me for payment.

ee agreed to provide my attorney with a detailed financial report by this past
Monday.

On Nov 15, 2012, at 9:43 PM, "ellenballock@yahoo.com" <ellenballock@yahoo . com>
wrote:

> Please put $1200 in the checking account so I can lay the medical bills. If its
not there by next Honay I will infirm Amber and Bader. Shameful that oe ignore my
request for medical bill payment. You should be embarrassed of how childish you act
to satisfy your own need to control.

From: scottbal lock@yahoo. com
Sent: THUrsdey November 15, 2012 9:54 PM
TO: ellenba jock@yahoo. com

Subject: Re: And...
Not true. I just know you. And I know we were in Jove just a few short weeks ago.

On Nov 15, 2012, at 9:35 PM, "ellenballock@yahoo.com" <ellenballock@yahoo. com>
wrote:

> You fantasize like a child that I will want you at some point in time and you will
be able to turn me down saying its too late. That will never happen. I have no
interest in you. Not now, not in a year, not in a decade, not for the remainder of
your life.

>

> On Nov 15, 2012, at 9:21 PM, "scottballock@yahoo.com" <scottballock@yahoo. com>
wrote:

>

>> You can't fool me. You can be as mean and nasty as you want, but I know you. I
know you well. You are hurting. You are lonely. And sad. You hate this. People
disappoint you. You don't want the future that is in store for you. You desperately
wish it didn't have to be this way and could fix it for all of us, make our family
whole again, trust that your future with me is safe and secure, and that you could
have your life back, You wish you could get in the car tomorrow and join me here,
and at all of our planned trips. But I know you, and you won't. You will remain
angry and stubborn and continue tearing down this patn until it is much too late.
And some day you will look back and regret the loss. You already feel the loss but
it will grow exponentially as the months and years to by. I am already there. You
wi UL ge me at this point in the future, but by the time you get here it will be
too late.

From: scottbal lock@yahoo. com

Sent: es November 15, 2012 9:52 PM

To: ellenballock@yahoo. com

Subject: Re: Bank account

I will send you a check.

On Nov 15, 2012, at 9:43 PM, “ellenballock@yahoo.com" <ellenballock@yahoo. com>
wrote:

> Please put $1200 in the checking account so I can lay the medical bills. If its
not there by next money I will infirm Amber and Bader. Shameful that ety ignore my
request for medical bill payment. You should be embarrassed of how childish you act
to satisfy your own need to control.

From: scottbal lock@yahoo. com

Sent: Thursday, November 15, 2012 9:21 PM
To: Ballock Ellen

Subject: And...

You can't fool me. You can be as mean and nasty as you want, but I know_you. I know
you well. You are hurting. You are lonely. And sad. You hate this. People disappoint
Page 410
